  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA,       )
                                )
      Plaintiff,                )
                                )            MISC. ACTION NO.
      v.                        )             3:19mc3860-MHT
                                )                  (WO)
THE JUICY CRAB,                 )
Atlanta, GA,                    )
                                )
      Garnishee,                )
                                )
DERRIS BRADFORD,                )
                                )
      Defendant.                )

                               ORDER

      Upon consideration of the government’s motion to

dismiss garnishment (doc. no. 4), it is ORDERED that

the   motion   is   granted,   and     the   writ   of   garnishment

(doc. no. 2) is dismissed.

      This case is closed.

      DONE, this the 11th day of July, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE
